IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. AP-76,637, AP-76,638 & AP-76,639



                 EX PARTE SHAUNTEL LORAINE MAYO, Applicant



              ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                CAUSE NOS. 241-1431-07, 241-1436-07 & 241-1437-07
                       IN THE 241ST DISTRICT COURT
                           FROM SMITH COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count

of engaging in organized criminal activity and two counts of sexual performance by a child. She was

sentenced to imprisonment for life and two terms of twenty years. The Fourteenth Court of Appeals

affirmed her convictions. Mayo v. State, Nos. 14-08-00622-CR, 14-08-00623-CR & 14-08-00624-

CR (Tex. App.–Houston [14th Dist.] June 17, 2010, no pet.).
                                                                                                   2

       Applicant contends, among other things, that the State violated Brady v. Maryland, 373 U.S.
83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), by failing to disclose exculpatory evidence. The trial

court made findings of fact and conclusions of law and recommended that we grant relief. Relief is

granted. The judgments of conviction in cause numbers 241-1431-07, 241-1436-07, and 241-1437-

07 from the 241st District Court of Smith County are set aside, and Applicant is remanded to the

custody of the Sheriff of Smith County to answer the charges as set out in the indictments. The trial

court shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2011
Do Not Publish